Order entered September 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00719-CV

                            CAMERON MCPHERSON, Appellant

                                               V.

                          BRIAN DAVID RUDMAN, M.D., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05858

                                           ORDER
       The reporter’s record is overdue. Accordingly, we ORDER Sheretta Martin, Official

Court Reporter of the 162nd Judicial District Court, to file the reporter’s record no later than

September 30, 2016.

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), we also ORDER Dallas County

District Clerk Felicia Pitre to file, no later than September 23, 2016, a supplemental clerk’s

record containing a copy of the trial court’s March 14, 2016 order granting plaintiff’s motion for

new trial. See TEX. R. APP. P. 34.5(c).



                                                      /s/   CRAIG STODDART
                                                            JUSTICE